 


114 HRES 654 IH: Recognizing and supporting the goals of “World Sleep Day”, on March 18, 2016.
U.S. House of Representatives
2016-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS 
2d Session 
H. RES. 654 
IN THE HOUSE OF REPRESENTATIVES 
 
March 21, 2016 
Mr. Hanna submitted the following resolution; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
RESOLUTION 
Recognizing and supporting the goals of World Sleep Day, on March 18, 2016. 
 
 
Whereas it is estimated that one-third of all adults suffer from clinically recognized insomnia, and 80 other sleep disorders; Whereas it is estimated up to 45 percent of the world’s population suffers from some type of sleep alteration; 
Whereas an estimated 50,000,000 to 70,000,000 people in the United States chronically suffer from a disorder of sleep and wakefulness, hindering daily functioning and adversely affecting health and longevity; Whereas the cumulative long-term effects of sleep loss and sleep disorders have been associated with a wide range of deleterious health consequences including an increased risk of hypertension, diabetes, obesity, depression, heart attack, and stroke; 
Whereas World Sleep Day is an annual event organized by the World Sleep Day Committee of the World Sleep Society; Whereas World Sleep Day celebrates the benefits of good and healthy sleep and to draw society’s attention to the burden of sleep problems and their clinical, education, research and social aspects, to promote sleep disorders’ prevention and management; and 
Whereas in 2016, the theme for World Sleep Day is Good Sleep is a Reachable Dream and is intended to celebrate a large diversity of activities surrounding the message that sleep maladies can be ameliorated, but recognition must come first: Now, therefore, be it  That the House of Representatives— 
(1)supports the goals and ideals of World Sleep Day to raise awareness of sleep disorders and their better understanding and preventability, and to reduce the burden of sleep problems on society that constitute a global epidemic and threaten health and quality of life for as much as 45 percent of the world’s population;  (2)applauds the goals and approaches of the World Sleep Society to advance sleep health worldwide by promoting and encouraging education, research, and patient care throughout the World, particularly in those parts of the world where the practice of sleep medicine is less developed; and 
(3)encourages members of the international community to promote the advancement of sleep health worldwide.  